Citation Nr: 1808848	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  14-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1993 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Columbia, South Carolina, Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Travel Board Hearing in Columbia, South Carolina.  A copy of the hearing transcript has been associated with the Veteran's electronic clams file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

The Veteran's July 1993 enlistment examination is silent for any foot conditions.  A February 1994 military treatment note showed the Veteran was treated for a right toe condition.  A December 1995 note indicated the Veteran hurt his right great toe and noted that the type of injury he presented with was usually caused by cold weather.  Other medical notes show the Veteran complained of right great toe pain for two years that was increased with cold weather.

In November 2009, the Veteran filed for service connection for a cold weather injury of the big toe.  A December 2009 statement from the Veteran indicated the injury happened at Ft. Leonard Wood during basic training.

In August 2010, the Veteran underwent a VA examination for his right foot.  The Veteran reported pain in the right great toe that occurred in 1994 while undergoing field exercises.

On examination, the right foot was tender to palpitation with numbness at the top of the right great toe.  X-rays of the right foot showed paresthesia of the right great toe as a residual of cold weather injury and degenerative arthritis of the first MTP joint of the right foot.

In January 2011, the AOJ granted service connection for residuals of cold weather injury of the right great toe.  

In November 2011, the Veteran underwent a VA examination to determine the severity of the right foot disability.  At the examination, the Veteran stated that he was claiming a left foot disability as the result of cold injury, not the right.

The VA examiner diagnosed the Veteran with bilateral hallux valgus, with bilateral foot pain.  The VA examiner indicated that cold injury residuals of the right toe were conceded, but the Veteran's statements that the original claim was for the left great toe, not the right great toe, conferred doubt as to what condition was rated.  The Veteran indicated he had a planned surgery for the left toe that was partially dependent on whether the condition was covered by the military.

October 2011 private treatment notes show the Veteran was diagnosed with hallux rigidus, left foot.  Surgical intervention of the left foot was recommended to fix the deformities.

In a November 2011, report of contact the Veteran stated that there was nothing wrong with his right foot and that he wished to close an increased rating claim for it.  He stated he wanted to open a claim for his left foot and indicated his right foot was fine, that all of his injuries were to the left foot.

In December 2011, the Veteran submitted a letter from his treating physician indicating that he underwent a left foot bunionectomy with implants.

In May 2012, the AOJ denied service connection for a left foot condition.  In a June 2012 telephone conversation, the Veteran indicated he wanted to continue the claim for the left foot.  The AOJ denied service connection again in a September 2012 rating decision.  In November 2012, the Veteran filed a notice of disagreement and this appeal followed.

In March 2013, the Veteran submitted a statement in support of the claim for service connection for the left foot.  He indicated that his left foot cold injury occurred at the same time as the right and both have continued to be a problem since.

In April 2013, the Veteran underwent a VA examination for both feet.  The VA examiner noted arthralgia, cold sensitivity, numbness, and nail abnormalities bilaterally.  No opinion was offered on the etiology of the left foot conditions.

In November 2017, the Veteran provided testimony in support of the claim for service connection for the left foot.  The Veteran indicated that he sought treatment for a cold weather injury of both feet in-service, but the military physician only noted the right toe injury.

VA treatment records associated with the Veteran's electronic claims file indicate that he continued to seek treatment for the right foot from 2014-2017.  In November 2017, the Veteran reported he was having problems with the plate placed in his left foot.

In January 2018, the Veteran submitted a letter from his treating podiatrist.  The podiatrist indicated that he Veteran's left foot condition was secondary to a service connected disability of cold residuals.  The podiatrist then indicated the Veteran had experienced throbbing, aching, and burning in the foot since 1993.  No rationale was provided.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R.
§ 3.159(c)(4) (2017).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A remand is necessary in this case to allow the Board to make a fully informed decision.  The multiple VA examinations of record are inadequate with regards to left foot because they fail to provide an opinion on the etiology of the Veteran's left foot disability.  Similarly, January 2018 opinion from the Veteran's treating podiatrist is inadequate because it failed to provide any rationale for its findings.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any left foot treatment.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.

	If the Veteran provides the necessary information and authorizations, obtain any outstanding clinical records and incorporate them into the electronic claims file.

2.  After any records requested above have been associated with the electronic claims file, schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of any left foot disabilities.  The entire VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a.)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left foot disability, to include hallux valgus, had its onset in service or is otherwise related to his active service?

	The examiner must discuss the Veteran's reports that the left foot injury occurred at the same time as the service-connected right foot disability and that he has experienced continuous symptoms since.  Additionally, the examiner must discuss the January 2018 opinion offered by the Veteran's treating podiatrist.

b.)  If not caused by the Veteran's active military service.  Is it at least as likely as not (50 percent probability or greater) that the current left foot disability is caused by the Veteran's service-connected right foot disability?

c)  If not caused by the service-connected disabilities, is it at least as likely as not (50 percent probability or greater) that the left foot disability is aggravated (worsened in severity beyond the natural progression of the disease) by the Veteran's right foot disability?

	If the VA examiner opines that the left foot disability is aggravated by the right foot disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

	A rationale should be given for all opinions and conclusions rendered.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




